Dear Mr. Walters:
You have requested an opinion of the Attorney General regarding your legal authority to honor a payroll check made payable to Don Wilson, an Assistant District Attorney, appointed by your predecessor. You state that on October 20, 1994, you were presented with this check, dated January 2, 1990, in the sum of $249.51. It is my understanding that Mr. Wilson inadvertently failed to timely negotiate the check. It is my further understanding that the books of the prior administration have been audited and closed for the year 1990, and you took office in January, 1991.
In answer to your question, I refer you to La.-C.C. art. 3494
which provides, in pertinent part, the following:
       "The following actions are subject to a liberative prescription of three years:
       (1) An action for the recovery of compensation for services rendered, including payment of salaries, wages, commissions, tuition fees, professional fees, fees and emoluments of public officials, freight, passage, money, lodging and board;"
As can be gleaned from the above, a cause of action for the recovery of compensation prescribes in three years. See alsoSteece v. State Department of Agriculture,504 So.2d 984 (La. 1st Cir. 1987). The check in question was issued over four years and nine months ago. It is, therefore, the opinion of this office that you are not responsible for the payment of this check.
Parenthetically, it should be noted that while a cause of action for the payment of this check has prescribed, the funds represented thereby are still subject to the laws pertaining to the uniform disposition of unclaimed property (i.e. R.S. 9:151, et seq.). See Louisiana Health Service andIndemnity Co. v. Leon R. Tarver, II, 93-C-2449 (La. 4/11/94;635 So.2d 1090).
Any questions relating to unclaimed property should be addressed to Ms. Katherine Smith, Supervisor, Unclaimed Property, Office of the Louisiana Department of Revenue and Taxation (504) 925-7407.
Trusting this answers your inquiry, I am
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: ____________________________ ROBERT E HARROUN, III
RPI/Rob3:bb
0428R
Mr. J. Reed Walters District Attorney 28th Judicial District Parish of LaSalle P.O. Box 1940 Jena, LA 71342-1940
DATE RECEIVED: 10/28/94
DATE RELEASED:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL